Court of Appeals
                            Sixth Appellate District of Texas

                                      JUDGMENT


Inger Hall, Appellant                                   Appeal from the County Court at Law No.
                                                        2 of Gregg County, Texas (Tr. Ct. No.
No. 06-22-00010-CV           v.                         2020-2260-CCL2). Memorandum Opinion
                                                        delivered by Chief Justice Morriss, Justice
Herman Tyeskie and Law Office of Myla                   Stevens and Justice Carter* participating.
G. Mayberry, P.C., Individually/Jointly,                *Justice Carter, Retired, Sitting by
Appellees                                               Assignment.



          As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
          We further order that the appellant, Inger Hall, pay all costs incurred by reason of this
appeal.



                                                        RENDERED APRIL 14, 2022
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk